******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     ESTATE OF JAMES ROCK v. UNIVERSITY
              OF CONNECTICUT
                 (SC 19465)
          Palmer, Zarella, Eveleigh, McDonald, Espinosa,
                  Robinson and Vertefeuille, Js.*
      Argued March 29—officially released September 6, 2016

  Amity L. Arscott, with whom were Stephen C. Embry
and Nathan Julian Shafner, for the appellant (plaintiff).
  Lawrence G. Widem, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Philip M. Schulz, assistant attorney general,
for the appellee (defendant).
                          Opinion

   ZARELLA, J. The threshold jurisdictional issue in this
appeal is whether the plaintiff, Estate of James Rock,
has standing under the Workers’ Compensation Act
(act), General Statutes § 31-275 et seq., to seek benefits
for temporary total disability and permanent partial
disability, as well as reimbursement for, inter alia, medi-
cal expenses, when the deceased employee, James
Rock (decedent), did not file a claim for benefits. The
plaintiff appeals from the decision of the Compensation
Review Board (board), which affirmed in part and
reversed in part the decision of the Workers’ Compensa-
tion Commissioner (commissioner), who dismissed the
plaintiff’s claims for lack of standing. The board upheld
the commissioner’s ruling that the plaintiff lacked
standing to pursue disability benefits under General
Statutes §§ 31-307 and 31-308 but remanded the case
to allow the plaintiff to advance a claim for burial
expenses, any actual lost wages the decedent sustained
between his injury and his death, and medical expenses
attributable to a compensable injury. On appeal, the
plaintiff claims that (1) under the act, an estate of a
deceased employee has standing to pursue workers’
compensation benefits, (2) a claim for temporary total
and permanent partial disability benefits survives the
employee’s death, and an estate is entitled to these
benefits, even when the deceased employee did not file
a claim, and (3) denying an estate the right to pursue
these benefits violates both the federal and state consti-
tutions. We disagree and conclude that, because an
estate is not a legal entity capable of advancing a claim
for any form of workers’ compensation benefits, the
board’s decision must be reversed in part.
   The following facts are undisputed. The decedent
was employed by the defendant, the University of Con-
necticut, as a research associate for more than thirty-
five years. In July, 2009, the decedent was diagnosed
with mesothelioma, a form of cancer that can be caused
by occupational exposure to asbestos. He died on June
27, 2010, at the age of eighty-five. At the time of his
death, the decedent had neither presumptive depen-
dents nor dependents in fact. The decedent never filed
a notice of claim for workers’ compensation benefits
or otherwise requested such benefits for asbestos expo-
sure. He did not seek payment of either temporary total,
temporary partial, or permanent partial disability bene-
fits. On October 19, 2011, the plaintiff filed a notice of
claim for workers’ compensation benefits on behalf
of the decedent. The defendant contested the claim
for benefits.
   The commissioner decided the legal issues in con-
junction with the defendant’s motion to dismiss. The
commissioner granted the motion to dismiss on the
ground that the plaintiff did not have standing to pursue
either permanent partial disability benefits under § 31-
308 or temporary total disability benefits under § 31-
307. The plaintiff responded by filing a motion for clarifi-
cation, which was denied. The plaintiff then filed a
motion to substitute the administrator of the decedent’s
estate as the claimant1 and a request to change the case
caption, both of which were denied. Thereafter, the
plaintiff appealed to the board. The board upheld the
commissioner’s dismissal of the plaintiff’s claim for ben-
efits under §§ 31-307 and 31-308 for lack of standing. The
board nonetheless determined that an estate qualifies as
a legal entity under the act, and, therefore, the plaintiff
had standing to seek burial expenses, medical expenses,
and actual lost wages.2 The plaintiff appealed to the
Appellate Court, and we transferred the appeal to this
court pursuant to General Statutes § 51-199 (c) and
Practice Book § 65-1. On appeal, the plaintiff challenges
the standing determination but not the commissioner’s
denial of the motion to substitute the administrator of
the decedent’s estate as the claimant and the request
to change the case caption.
   ‘‘As a threshold matter, we set forth the standard of
review applicable to workers’ compensation appeals.
The principles that govern our standard of review in
workers’ compensation appeals are well established.
The conclusions drawn by [the commissioner] from
the facts found must stand unless they result from an
incorrect application of the law to the subordinate facts
or from an inference illegally or unreasonably drawn
from them. . . . [Moreover, it] is well established that
[a]lthough not dispositive, we accord great weight to
the construction given to the workers’ compensation
statutes by the commissioner and [the] board. . . .
Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested interpreta-
tion . . . .’’ (Citation omitted; internal quotation marks
omitted.) Sullins v. United Parcel Service, Inc., 315
Conn. 543, 550, 108 A.3d 1110 (2015). With these princi-
ples in mind, we determine whether the plaintiff had
standing to pursue its claims for workers’ compensa-
tion benefits.
   The plaintiff asserts that it has standing to pursue
temporary total disability benefits under § 31-307, per-
manent partial disability benefits under § 31-308, and
reimbursement for medical expenses incurred as a con-
sequence of the decedent’s compensable injury. The
board determined that the plaintiff was not entitled to
seek either type of disability benefit but that the plain-
tiff, as an estate, had standing to seek reimbursement
for, inter alia, medical expenses. The board examined
the notice provisions of General Statutes § 31-294c (a)
and determined that the phrase ‘‘ ‘legal representative
of the deceased employee’ ’’ in § 31-294c (a) included
more than just an executor or an administrator. The
board reasoned that the legislature would have used
the words ‘‘executor’’ and ‘‘administrator’’ if it had
intended to limit the parties eligible to bring a workers’
compensation claim to only those entities, and, there-
fore, the term was intended to be expansive enough to
include the decedent’s estate. We disagree.
    A claim filed after an employee’s death is controlled
by § 31-294c. That statute provides in relevant part: ‘‘[I]f
death has resulted within two years from the date of
the accident or first manifestation of a symptom of the
occupational disease, a dependent or dependents, or
the legal representative of the deceased employee, may
make claim for compensation . . . .’’ General Statutes
§ 31-294c (a). The legislature’s use of the term ‘‘legal
representative’’ is not indicative of legislative intent to
extend standing under § 31-294c to an estate. The com-
monly accepted meaning of the term ‘‘legal representa-
tive’’ is executor, administrator, or heir. See, e.g.,
Staples v. Lewis, 71 Conn. 288, 290, 41 A. 815 (1898)
(‘‘[w]hen [the term ‘legal representative’] is used to
describe the representatives of deceased persons, it
means either executors and administrators, or persons
who in consequence of the death of the deceased take
some portion of his estate’’); Black’s Law Dictionary
(10th Ed. 2014) p. 1494 (defining ‘‘legal representative’’
as ‘‘[a] lawful representative . . . a legal heir . . . [a]n
executor, administrator, or other legal representative,’’
or ‘‘[a] personal representative . . . [s]omeone who
manages the legal affairs of another because of incapac-
ity or death, such as an executor of an estate’’). The
statutory scheme uses the term in different contexts,
but only in reference to a legal person.3
   It is well established that an estate is not a legal
representative. It is incapable of bringing a claim under
§ 31-294c or any other section of the act. ‘‘An estate is
not a legal entity. It is neither a natural nor artificial
person, but is merely a name to indicate the sum total
of the assets and liabilities of the decedent or incompe-
tent. . . . Not having a legal existence, it can neither
sue nor be sued.’’ (Citation omitted; internal quotation
marks omitted.) Isaac v. Mount Sinai Hospital, 3 Conn.
App. 598, 600, 490 A.2d 1024, cert. denied, 196 Conn.
807, 494 A.2d 904 (1985); see Ellis v. Cohen, 118 Conn.
App. 211, 215–16, 982 A.2d 1130 (2009) (holding that
estate is not legal entity and that wrongful death action
can be maintained on behalf of estate only by executor
or administrator); Nanni v. Dino Corp., 117 Conn. App.
61, 70 n.6, 978 A.2d 531 (2009) (‘‘[i]n Connecticut, a
decedent’s estate is not a distinct legal entity’’); see also
1 R. Dupont, Connecticut Civil Practice (2015–2016)
§ 10-33.1, pp. 10-67 through 10-68 (‘‘[a] motion to dismiss
[will be] sustained . . . if [an] action [is] commenced
simply in the name of the decedent’s estate, because
an estate is not a legal entity and no wrongful death
action may be commenced except in the name of the
executor or administrator of the estate’’). We therefore
conclude that the board incorrectly determined that the
plaintiff had standing to pursue any form of workers’
compensation benefits, including medical benefits and
actual lost wages. Therefore, we reverse in part the
board’s decision.
   The plaintiff nonetheless claims that a determination
that the estate of a deceased employee does not have
standing to pursue workers’ compensation benefits
under §§ 31-307 and 31-308 violates the right to redress
guaranteed by article first, § 10, of the constitution of
Connecticut. This assertion is incorrect. Article first,
§ 10, of the Connecticut constitution provides: ‘‘All
courts shall be open, and every person, for an injury
done to him in his person, property or reputation, shall
have remedy by due course of law, and right and justice
administered without sale, denial or delay.’’ The plaintiff
is neither a natural person nor an artificial person and,
therefore, is not entitled to the protections of article
first, § 10. See Isaac v. Mount Sinai Hospital, supra, 3
Conn. App. 600 (‘‘[an estate] is neither a natural nor
artificial person’’ [internal quotation marks omitted]).
   Finally, the plaintiff contends that denying it the right
to pursue claims for workers’ compensation benefits
violates the due process and equal protection provisions
of the federal and state constitutions. The plaintiff cites
no authority to support this claim and does not explain
how such a denial violates either the federal or state
constitution. We consider these claims to be inade-
quately briefed and therefore decline to address them.
‘‘Claims are inadequately briefed when they are merely
mentioned and not briefed beyond a bare assertion.
. . . Claims are also inadequately briefed when they
. . . consist of conclusory assertions . . . with no
mention of relevant authority and minimal or no cita-
tions from the record . . . .’’ (Citations omitted; inter-
nal quotation marks omitted.) Electrical Contractors,
Inc. v. Dept. of Education, 303 Conn. 402, 444 n.40, 35
A.3d 188 (2012).
   For the foregoing reasons, we conclude that the plain-
tiff does not have standing to pursue any type of work-
ers’ compensation benefits. The board incorrectly
determined that an estate constitutes a legal representa-
tive under § 31-294c, and, thus, we reverse in part the
board’s decision.
   The decision of the Compensation Review Board is
reversed insofar as the board determined that the plain-
tiff is a legal representative that could pursue workers’
compensation benefits under the act, and the case is
remanded with direction to dismiss the plaintiff’s
claims; the decision of the board is otherwise affirmed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Justices Palmer, Zarella, Eveleigh, McDonald, Espinosa,
Robinson and Vertefeuille. Although Justice Eveleigh was not present at
oral argument, he has read the briefs and appendices, and has listened to
a recording of oral argument prior to participating in this decision.
   1
     The motion to substitute the administrator of the decedent’s estate as
the claimant was filed to ‘‘clarify that the claimant is Isabel Rock Russak,
as the administrator of the estate of James Rock . . . .’’
   2
     In its brief to the board, the defendant argued that an estate is not
a legal entity and, thus, lacks standing to bring any claim for workers’
compensation benefits. The defendant has consistently advanced this argu-
ment since the first formal hearing before the commissioner. The defendant
argued this position in its memorandum in support of its motion to dismiss,
in its brief to the board, and in its brief to this court. We conclude that the
defendant’s argument is properly before us.
   3
     See, e.g., General Statutes § 17a-210 (b) (legal representative can be
parent, conservator, or guardian); General Statutes § 34-173 (a) (legal repre-
sentative can be executor, administrator, guardian, or conservator).